 
 
IB 
Union Calendar No. 488 
112th CONGRESS 2d Session 
H. R. 5987 
[Report No. 112–676] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 21, 2012 
Mr. Hastings of Washington (for himself, Mr. Fleischmann, and Mr. Luján) introduced the following bill; which was referred to the Committee on Natural Resources 
 

September 18, 2012
Additional sponsors: Mr. Dicks and Mr. Grimm

 
September 18, 2012 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To establish the Manhattan Project National Historical Park in Oak Ridge, Tennessee, Los Alamos, New Mexico, and Hanford, Washington, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Manhattan Project National Historical Park Act.  
2.FindingsCongress finds that— 
(1)the Manhattan Project was an unprecedented top-secret program implemented during World War II to produce an atomic bomb before Nazi Germany;  
(2)a panel of experts convened by the President’s Advisory Council on Historic Preservation in 2001— 
(A)stated that the development and use of the atomic bomb during World War II has been called the single most significant event of the 20th century; and  
(B)recommended that nationally significant sites associated with the Manhattan Project be formally established as a collective unit and be administered for preservation, commemoration, and public interpretation in cooperation with the National Park Service;  
(3)the Manhattan Project National Historical Park Study Act (Public Law 108–340; 118 Stat. 1362) directed the Secretary of the Interior, in consultation with the Secretary of Energy, to conduct a special resource study of the historically significant sites associated with the Manhattan Project to assess the national significance, suitability, and feasibility of designating one or more sites as a unit of the National Park System;  
(4)after significant public input, the National Park Service study found that including Manhattan Project-related sites in the national park system will expand and enhance the protection and preservation of such resources and provide for comprehensive interpretation and public understanding of this nationally significant story in the 20th century American history;  
(5)the Department of the Interior, with the concurrence of the Department of Energy, recommended the establishment of a Manhattan Project National Historical Park comprised of resources at— 
(A)Oak Ridge, Tennessee;  
(B)Los Alamos, New Mexico; and  
(C)Hanford, in the Tri-Cities area, Washington; and  
(6)designation of a Manhattan Project National Historical Park as a unit of the National Park System would improve the preservation of, interpretation of, and access to the nationally significant historic resources associated with the Manhattan Project for present and future generations to gain a better understanding of the Manhattan Project, including the significant, far-reaching, and complex legacy of the Manhattan Project.  
3.PurposesThe purposes of this Act are— 
(1)to preserve and protect for the benefit of present and future generations the nationally significant historic resources associated with the Manhattan Project;  
(2)to improve public understanding of the Manhattan Project and the legacy of the Manhattan Project through interpretation of the historic resources associated with the Manhattan Project;  
(3)to enhance public access to the Historical Park consistent with protection of public safety, national security, and other aspects of the mission of the Department of Energy; and  
(4)to assist the Department of Energy, Historical Park communities, historical societies, and other interested organizations and individuals in efforts to preserve and protect the historically significant resources associated with the Manhattan Project.  
4.DefinitionsIn this Act: 
(1)Historical parkThe term Historical Park means the Manhattan Project National Historical Park established under section 5.  
(2)Manhattan projectThe term Manhattan Project means the Federal program to develop an atomic bomb ending on December 31, 1946.  
(3)SecretaryThe term Secretary means the Secretary of the Interior.  
5.Establishment of manhattan project national historical park 
(a)Establishment 
(1)DateNot later than 1 year after the date of enactment of this Act, there shall be established as a unit of the National Park System the Manhattan Project National Historical Park.  
(2)Areas includedThe Historical Park shall consist of facilities and areas listed under subsection (b) as determined by the Secretary, in consultation with the Secretary of Energy. The Secretary shall include the area referred to in subsection (b)(3)(A), the B Reactor National Historic Landmark, in the Historical Park.  
(b)Eligible areasThe Historical Park may only be comprised of one or more of the following areas, or portions of the areas, and depicted in the map titled ___ and numbered ____: 
(1)Oak ridge, TennesseeFacilities, land, or interests in land that are— 
(A)at Buildings 9204–3 and 9731 at the Y–12 National Security Complex;  
(B)at the X–10 Graphite Reactor at the Oak Ridge National Laboratory;  
(C)at the K–25 Building site at the East Tennessee Technology Park; and  
(D)at the former Guest House located at 210 East Madison Road.  
(2)Los Alamos, new mexicoFacilities, land, or interests in land that are— 
(A)in the Los Alamos Scientific Laboratory National Historic Landmark District, or any addition to the Landmark District proposed in the National Historic Landmark Nomination—Los Alamos Scientific Laboratory (LASL) NHL District (Working Draft of NHL Revision), Los Alamos National Laboratory document LA–UR 12–00387 (January 26, 2012);  
(B)at the former East Cafeteria located at 1670 Nectar Street; and  
(C)at the former dormitory located at 1725 17th Street.  
(3)Hanford, WashingtonFacilities, land, or interests in land that are— 
(A)the B Reactor National Historic Landmark;  
(B)the Hanford High School in the town of Hanford and Hanford Construction Camp Historic District;  
(C)the White Bluffs Bank building in the White Bluffs Historic District;  
(D)the warehouse at the Bruggemann’s Agricultural Complex;  
(E)the Hanford Irrigation District Pump House; and  
(F)the T Plant (221–T Process Building).  
(c)Written consent of ownerNo non-Federal property may be included in the Historical Park without the written consent of the owner.  
6.Agreement 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary and the Secretary of Energy (acting through the Oak Ridge, Los Alamos, and Richland site offices) shall enter into an agreement governing the respective roles of the Secretary and the Secretary of Energy in administering the facilities, land, or interests in land under the administrative jurisdiction of the Department of Energy that is to be included in the Historical Park under section 5(b), including provisions for enhanced public access, management, interpretation, and historic preservation.  
(b)Responsibilities of the SecretaryAny agreement under subsection (a) shall provide that the Secretary shall— 
(1)have decisionmaking authority for the content of historic interpretation of the Manhattan Project for purposes of administering the Historical Park; and  
(2)ensure that the agreement provides an appropriate advisory role for the National Park Service in preserving the historic resources covered by the agreement.  
(c)Responsibilities of the secretary of energyAny agreement under subsection (a) shall provide that the Secretary of Energy— 
(1)shall ensure that the agreement appropriately protects public safety, national security, and other aspects of the ongoing mission of the Department of Energy at the Oak Ridge Reservation, Los Alamos National Laboratory, and Hanford Site;  
(2)may consult with and provide historical information to the Secretary concerning the Manhattan Project;  
(3)shall retain responsibility, in accordance with applicable law, for any environmental remediation that may be necessary in or around the facilities, land, or interests in land governed by the agreement; and  
(4)shall retain authority and legal obligations for historic preservation and general maintenance, including to ensure safe access, in connection with the Department’s Manhattan Project resources.  
(d)AmendmentsThe agreement under subsection (a) may be amended, including to add to the Historical Park facilities, land, or interests in land within the eligible areas described in section 5(b) that are under the jurisdiction of the Secretary of Energy.  
7.Public participation 
(a)In generalThe Secretary shall consult with interested State, county, and local officials, organizations, and interested members of the public— 
(1)before executing any agreement under section 6; and  
(2)in the development of the general management plan under section 8(b).  
(b)Notice of determinationNot later than 30 days after the date on which an agreement under section 6 is entered into, the Secretary shall publish in the Federal Register notice of the establishment of the Historical Park, including an official boundary map.  
(c)Availability of mapThe official boundary map published under subsection (b) shall be on file and available for public inspection in the appropriate offices of the National Park Service. The map shall be updated to reflect any additions to the Historical Park from eligible areas described in section 5(b).  
(d)AdditionsAny land, interest in land, or facility within the eligible areas described in section 5(b) that is acquired by the Secretary or included in an amendment to the agreement under section 6(d) shall be added to the Historical Park.  
8.Administration 
(a)In generalThe Secretary shall administer the Historical Park in accordance with— 
(1)this Act; and  
(2)the laws generally applicable to units of the National Park System, including— 
(A)the National Park System Organic Act (16 U.S.C. 1 et seq.); and  
(B)the Act of August 21, 1935 (16 U.S.C. 461 et seq.).  
(b)General management planNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary, with the concurrence of the Secretary of Energy, and in consultation and collaboration with the Oak Ridge, Los Alamos and Richland Department of Energy site offices, shall complete a general management plan for the Historical Park in accordance with section 12(b) of Public Law 91–383 (commonly known as the National Park Service General Authorities Act) (16 U.S.C. 1a–7(b)).  
(c)Interpretive toursThe Secretary may, subject to applicable law, provide interpretive tours of historically significant Manhattan Project sites and resources in the States of Tennessee, New Mexico, and Washington that are located outside the boundary of the Historical Park.  
(d)Land acquisition 
(1)In generalThe Secretary may acquire land and interests in land within the eligible areas described in section 5(b) by— 
(A)transfer of administrative jurisdiction from the Department of Energy by agreement between the Secretary and the Secretary of Energy;  
(B)donation; or  
(C)exchange.  
(2)No use of condemnationThe Secretary may not acquire by condemnation any land or interest in land under this Act or for the purposes of this Act.  
(e)Donations; cooperative agreements 
(1)Federal facilities 
(A)In generalThe Secretary may enter into one or more agreements with the head of a Federal agency to provide public access to, and management, interpretation, and historic preservation of, historically significant Manhattan Project resources under the jurisdiction or control of the Federal agency.  
(B)Donations; cooperative agreementsThe Secretary may accept donations from, and enter into cooperative agreements with, State governments, units of local government, tribal governments, organizations, or individuals to further the purpose of an interagency agreement entered into under subparagraph (A) or to provide visitor services and administrative facilities within reasonable proximity to the Historical Park.  
(2)Technical assistanceThe Secretary may provide technical assistance to State, local, or tribal governments, organizations, or individuals for the management, interpretation, and historic preservation of historically significant Manhattan Project resources not included within the Historical Park.  
(3)Donations to department of energyFor the purposes of this Act, or for the purpose of preserving and providing access to historically significant Manhattan Project resources, the Secretary of Energy may accept, hold, administer, and use gifts, bequests, and devises (including labor and services).  
9.Clarification 
(a)No buffer zone createdNothing in this Act, the establishment of the Historical Park, or the management plan for the Historical Park shall be construed to create buffer zones outside of the Historical Park. That an activity can be seen and heard from within the Historical Park shall not preclude the conduct of that activity or use outside the Historical Park.  
(b)No cause of actionNothing in this Act shall constitute a cause of action with respect to activities outside or adjacent to the established boundary of the Historical Park.  
 
 
September 18, 2012 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
